Citation Nr: 1704655	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a heart disability.

2.  Entitlement to service for high cholesterol.

3.  Entitlement to service connection for a heart disability, to include as secondary to service connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1968, from February 1969 to March 1983, and from February 1986 to August 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for high cholesterol and determined that new and material evidence had not been received to reopen the claim of service connection for a heart disability.  Jurisdiction has since been transferred to the RO in Detroit, Michigan.

This appeal was before the Board in July 2012, at which time it was remanded to schedule the Veteran for a Board hearing.  Thereafter, in December 2016, the appellant testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

In light of the foregoing, the Board finds that the RO complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to service connection for a heart disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO, denied service connection for heart disease.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.  As such, the rating decision is final.

2.  The evidence received since the April 1992 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a heart disability.

3.  High cholesterol is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of service connection for a heart disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302 (2016).

2.  The criteria for service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

The VA's duty to notify was satisfied through a letter dated in December 2008, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  Post-service medical records have been obtained.  The Veteran has not sufficiently identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA examination in August 2009.  The examination is adequate for the purposes of the claims adjudicated herein.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

I.  Petition to Reopen

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist.  Id. at 118.

Factual Background and Analysis

In an April 1992 rating decision, the RO, in relevant part, denied service connection for heart disease because there was no evidence of a heart disability.  The evidence of record at the time of the April 1992 rating decision consisted of the appellant's service treatment records and reports of December 1991 VA examinations.  

The appellant was notified of this decision and of his procedural/appellate rights by letter in May 1992.  He did not disagree with the determination and no new and material evidence was received within a year of its issuance.  Thus, the April 1992 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The evidence received since the April 1992 rating decision includes VA treatment records noting diagnoses of coronary artery disease and arteriosclerotic heart disease, the report of an August 2009 VA examination, a private medical opinion, and VA medical records.  Lay statements from the Veteran and a transcript of the December 2016 Board hearing have also been associated with the claims file.  In the lay statements and testimony during the Board hearing, the appellant indicated that his heart disability is related to his elevated cholesterol levels during military service or, alternatively, is related to his service-connected knee disabilities.

After a review of the evidence, the Board finds that new and material evidence has been received to reopen the claim of service connection for a heart disability.  The evidence is new, as it was not part of the record at the time of the April 1992 rating decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  In this regard, the evidence demonstrates that the Veteran has been diagnosed with coronary artery disease and arteriosclerotic heart disease.  Further, the evidence suggests that the appellant's heart disability may be related to medical conditions treated during military service or is secondary to service-connected disabilities.  

In light of the foregoing, the Board finds that new and material evidence has been received and the claim of service connection for a heart disability is reopened.  The Board finds that further development is needed prior to addressing the merits.  This is in the remand section below.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that service connection is warranted for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary p. 887 (32nd ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 891.

The Board observes that high cholesterol is shown by the medical evidence of record.  See VBMS VA examination, received 08/10/2009.  However, service connection is only warranted where the evidence demonstrates a diagnosed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1.  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001). 

High cholesterol is simply a laboratory test result, and not a disability in and of itself.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As such, it cannot provide a basis for a valid claim for service connection.  See Brammer, 3 Vet. App. at 225.  

The reasonable doubt doctrine is not for application, and the Veteran's claim of entitlement to service connection for high cholesterol is denied.  See 38 C.F.R. §§ 3.102, 3.303.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for a heart disability is granted.

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran asserts that service connection is warranted for a heard disability.  Specifically, he contends that the condition is caused by his elevated cholesterol levels during military service.  Alternatively, he states that the disability is secondary to his service-connected knee disabilities, to the extent that they led to his weight gain.  See Hearing Transcript p. 2.

A VA examination was provided in August 2009.  Following evaluation, the examiner determined that the appellant's heart condition was not related to the elevated cholesterol shown during military service.  However, an opinion was not provided as to whether there Veteran's heart disability was caused or aggravated by his service-connected knee disabilities, including as a result of any weight gain caused therefrom.  

In light of the foregoing, the Board finds that an additional VA examination should be provided on remand.  




Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his heart disability.  The claims file, including this remand, must be reviewed by the examiner to become familiar with the pertinent evidence and history of the appellant's heart disability.

The examiner must identify all heart disabilities found on examination and diagnosed since the filing of the claim on August 29, 2008.  Thereafter, the examiner should provide opinions for the following:

a.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disability is caused by the Veteran's service-connected bilateral knee disabilities, to include as a result of weight gain therefrom?

b.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed heart disability has been aggravated (chronically worsened beyond its natural progression) by the Veteran's service-connected knee disabilities, to include as due to weight gain? 

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  If this cannot be determined please explain why.

c.  If the Veteran's heart disability is not caused or aggravated by his service-connected knee disabilities, is it at least as likely as not (a 50 percent or greater probability) that any heart disability is otherwise related to military service?

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

In rendering an opinion, the examiner must discuss the Veteran's cholesterol levels during service and the relationship, if any, to the diagnosed heart condition(s).

Additionally, the examiner must consider the Veteran's lay statements of record, to include statements regarding the relationship between his heart disability and service-connected knee disabilities.

2.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


